         CASE 0:21-cv-00748-JRT-LIB Doc. 1-2 Filed 03/22/21 Page 1 of 2




STATE OF MINNESOTA                                                    DISTRICT COURT

COUNTY OF HENNEPIN                                     FOURTH JUDICIAL DISTRICT



Paul Hansmeier,                                                               Court File No.

                     Plaintiff,

v.
                                                       NOTICE OF FILING OF A
David MacLaughlin; Benjamin Langer;                    NOTICE OF REMOVAL OF A
Anders Folk; and Di Ma Corporation,                    CIVIL ACTION TO FEDERAL
                                                       COURT
                     Defendants.


       PLEASE TAKE NOTICE that on March 22, 2021, the United States of America on

behalf of Federal Defendants David MacLaughlin, Benjamin Langner, and W. Anders

Folk, filed with the Court Administrator of the United States District Court for the District

of Minnesota, a Notice of Removal of the above-captioned action to the United States

District Court.   A copy of the Notice of Removal is attached hereto.

       With this filing, this action now stands removed from the District Court, Fourth

Judicial District for Hennepin County, Minnesota, to the United States District Court for

the District of Minnesota. Pursuant to 28 U.S.C. § 1446(d), a copy of the Notice of
        CASE 0:21-cv-00748-JRT-LIB Doc. 1-2 Filed 03/22/21 Page 2 of 2




Removal is hereby filed with the Clerk of the District Court/Court Administrator, Fourth

Judicial District of Hennepin County, Minnesota.



                                               Respectfully submitted,

Dated: March 22, 2021                          W. ANDERS FOLK
                                               Acting United States Attorney

                                               s/ Kristen E. Rau

                                               BY: KRISTEN E. RAU
                                               Assistant U.S. Attorney
                                               Attorney ID No. 0397907
                                               600 U.S. Courthouse
                                               300 South Fourth Street
                                               Minneapolis, MN 55415
                                               Kristen.Rau@usdoj.gov
                                               (612) 759-3180

                                               Attorneys for the Federal Defendants




                                           2
